Order filed December 12, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00971-CR
                              NO. 14-12-01011-CR
                                   ____________

             FRANKIE RAYSHAWN HILL-TURNER, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


              On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
          Trial Court Cause Nos. 10-DCR-056063 & 10-DCR-056064

                                     ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the originals of State's exhibit 105, a
DVD and Defendant's exhibit 1, a DVD.
      The clerk of the 434th Judicial District Court is directed to deliver to the
Clerk of this court the originals of State's exhibit 105, a DVD and Defendant's
exhibit 1, a DVD, on or before December 31, 2013. The Clerk of this court is
directed to receive, maintain, and keep safe these original exhibits; to deliver them
to the justices of this court for their inspection; and, upon completion of inspection,
to return the originals of State's exhibit 105, a DVD and Defendant's exhibit 1, a
DVD, to the clerk of the 434th Judicial District Court.



                                              PER CURIAM